Citation Nr: 0844135	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  96-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), greater than 50 percent prior to 
January 10, 2006 and greater than 70 percent thereafter.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1970 to 
January 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 1995 and May 1996 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at Decision Review Officer (DRO) 
hearings in April 1999 and May 2003.  

In December 2005, the Board denied the veteran's increased 
rating claim for PTSD and remanded the other two issues 
currently on appeal.  The veteran through counsel then 
appealed the Board's denial of the increased rating claim for 
PTSD to the United States Court of Appeals for Veterans 
Claims (Court). 

In a rating decision in March 2007, the RO granted a 70 
percent evaluation for PTSD, effective January 10, 2006, and 
a total disability rating for individual unemployability 
(TDIU), effective January 10, 2006.  

In an Order, dated in April 2007, the Court granted a Joint 
Motion to Remand of the parties, the VA Secretary and the 
veteran through counsel, and remanded the case to the Board 
for readjudication consistent with the Motion.  In the Joint 
Motion, the parties agreed that in the reasons and bases 
additional consideration was necessary of medical evidence 
documenting suicidal thoughts in 1996, severe PTSD and a GAF 
score of 50 in June 1999.  

In a June 2004 statement, the veteran apparently tried to 
reopen his service connection claim for a kidney disorder and 
submitted service connection claims for eye and hip 
disorders.  The Board continues to refer this matter to the 
RO for appropriate action.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 28, 1999, the veteran's service-connected 
PTSD is characterized by considerable social and industrial 
impairment; severe impairment is not shown; occupational and 
social impairment with reduced reliability and productivity 
is shown, but deficiencies in most areas are not.

2.  From April 28, 1999, the veteran's service-connected PTSD 
is characterized by severe social and industrial impairment; 
virtual isolation, total incapacity, demonstrable inability 
to obtain or retain employment is not shown; total 
occupational and social impairment is not shown.  

3.  From January 10, 2006, the veteran's service-connected 
PTSD is characterized by severe social and industrial 
impairment; virtual isolation and total incapacity is not 
shown; total occupational and social impairment is not shown.  

4.  The medical evidence shows that in January 2006, the 
veteran was unemployable due to his PTSD.  

5.  The veteran has been granted TDIU, effective January 10, 
2006. 

6.  Hypertension was not affirmatively shown to have been 
present during service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; hypertension, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin; 
and hypertension was not caused by or made worse by the 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Prior to April 28, 1999, the criteria for a rating higher 
than 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & West 2002); 38 C.F.R. §§ 4.132, 
Diagnostic Code 9411 (prior to November 1996); 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2.  From April 28, 1999 to January 10, 2006, the criteria for 
a rating of 70 percent (but no higher) for PTSD have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & West 2002); 38 
C.F.R. §§ 4.132, Diagnostic Code 9411 (prior to November 
1996); 4.7, 4.130, Diagnostic Code 9411 (2008).

3.  From January 10, 2006, onward, the criteria for a rating 
higher than 70 percent for PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & West 2002); 38 C.F.R. §§ 
4.132, Diagnostic Code 9411 (prior to November 1996); 4.7, 
4.130, Diagnostic Code 9411 (2008).

4.  Hypertension, was not incurred in or aggravated by 
service; service connection for hypertension may not be 
presumed based on the one-year presumption for a chronic 
disease; and hypertension is not proximately due to or the 
result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in February 2004.  The notice included the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence that the symptoms had increased.  The 
veteran also was notified of the evidence necessary to 
establish service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was notified of the evidence necessary 
to substantiate secondary service connection, that is, 
evidence of a relationship between the claimed condition and 
the service-connected condition.  The veteran was informed 
that VA would obtain service treatment records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain the 
records on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006)(notice of the elements of the claim, 
except for degree of disability assignable and effective date 
of claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).  

In this case, the rating decisions on appeal were prior to 
November 9, 2000, the date the VCAA was enacted.  To the 
extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in June 2004.   Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case and supplemental 
statements of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008). 

To the extent that the VCAA notice letter did not address 
degree of disability and effective date of the claim, the 
content error was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claim as after the 
veteran was notified of the elements in the supplemental 
statement of the case in April 2008, he had the opportunity 
to submit additional argument and evidence.  As the content 
timing error did not affect the essential fairness of the 
adjudication of the claim, the presumption of prejudicial 
error as to the content error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (2007). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran most recently was 
afforded VA examinations in January 2007 and April 2008.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

PTSD

Rating Criteria

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under Diagnostic Code 9411 under the General 
Rating Formula for Mental Disorders.

In November 1996, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  See 61 Fed. Reg. 52,695, 
52,695-52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-
4.130) ("current" regulations).  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 100 
percent evaluation may be assigned under the above rating 
criteria as long as the veteran meets one of three listed 
criteria: total isolation; gross repudiation of reality; 
and/or unemployability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Under the current Diagnostic Code 9411, a 70 percent rating 
is warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; an intermittent inability 
to perform the activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, 
one's own occupation, or one's own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)].  A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Factual Background

An April 1992 rating decision granted the veteran service 
connection for PTSD with an evaluation of 10 percent 
disabling.  In granting the claim, the RO relied on a March 
1992 VA examination which provided a diagnosis of mild PTSD.  
A July 1993 Board decision denied a rating in excess of 10 
percent for the veteran's PTSD.  VA medical records from the 
1990s to 2000s showed that the veteran was treated for PTSD 
and participated in PTSD treatment group therapy.  A November 
1993 evaluation revealed that the veteran had chronic delayed 
PTSD and the examiner commented that the veteran's ability to 
maintain effective or favorable relationships with people was 
considerably impaired and he had considerable industrial 
impairment.  The evidence showed the veteran worked for the 
City of Dallas Water Department.  A September 1994 rating 
decision raised the veteran's rating for PTSD to 30 percent.  

On VA PTSD examination in August 1995, the veteran had 
troubles sleeping, nightmares of Vietnam about 5 times per 
week, daily flashbacks, was depressed and tried to commit 
suicide 3-4 years earlier.  The mental status evaluation 
indicated that the veteran was neatly dressed, cooperative, 
pleasant, goal oriented and oriented 3x.  His affect was 
moderate tension, mood was moderate amount of depression 
without recent suicide attempt, although he had thoughts of 
it.  Memory was good, judgment was good and insight was 
slight.  There was no psychosis, delusions, or hallucination.  
The diagnosis was PTSD, chronic, mild to moderate, incapacity 
to work was mild to moderate, incapacity to socialize was 
mild.  

On VA PTSD examination in August 1996, the veteran had 
nightmares every other night, had thoughts of Vietnam, was 
depressed, cried easily, had suicidal thoughts but made no 
attempts.  The veteran occasionally went to church.  Mental 
status evaluation found the veteran to be neatly dressed, 
cooperative, oriented, speech was normal, tension and anxiety 
mood was mild to moderate depression, memory was good, 
judgment was good and insight was slight.  There was no 
psychosis, delusion, or hallucination.  The diagnosis was 
PTSD chronic mild to moderate, capacity to work was mild to 
moderate.  

A VA progress note in August 1996, shows the veteran had a 
GAF score of 59.  

On VA PTSD examination in December 1996, the examiner in 
presenting the veteran's history as reported by the veteran 
stated that his sleep remained relatively unchanged, the 
veteran was depressed, had suicidal thoughts and continued to 
have flashbacks.  He had problems handling stress and yelled 
at his children.  Mental status evaluation was essentially 
the same as during the August 1996 examination.  There was no 
psychosis, delusions, or hallucination.  The diagnosis was 
PTSD, chronic with major depression, mild.  There was no 
psychosis, delusions, or hallucinations.  The GAF was 60.  

On April 28, 1999, the veteran testified that he had problems 
at home and on the job, worked by himself, could not relate 
to people and avoided socializing.  

VA progress notes show that in June 1999, the veteran had 
become very isolative and preferred avoiding contact with 
others.  The diagnoses included PTSD, ranging from mild to 
delayed and chronic at moderate - severe levels, the GAF 
score was 50.  

In June 2000, the RO in a supplemental statement of the case 
increased the rating for the veteran's service-connected PTSD 
to 50 percent disabling.  

VA progress notes show that in March 2001, the veteran was 
very isolative and had a diagnosis of moderate to severe 
PTSD.  

VA progress notes show that in October 2002, the veteran's 
ongoing sleep deprivation could have been a contributor to 
drowsiness in the workplace, as well as cognitive slowness.  
A January 2003 entry noted that the veteran worked for the 
City of Dallas water utilities, recently felt more stressed 
in a new job situation and had a diagnosis of severe PTSD.  
VA progress notes continued to show a diagnosis of severe 
PTSD, including in August 2003, October 2003 and April 2004

On VA PTSD examination in May 2004, the examiner noted that 
the veteran worked for the city of Dallas for 27 years and 
stopped working the prior year after having problems with his 
hip.  The veteran got depressed, cried, and has had no 
thoughts of suicide.  Mental status examination showed that 
the veteran was neatly dressed, was pleasant, cooperative, 
goal-oriented, oriented as to time, place, and person, memory 
and judgment was good.  He was able to organize his thoughts, 
he spoke normal and his affect showed mild tension and 
anxiety.  His mood showed mild to moderate depression.  His 
judgment was competent to handle any VA funds, he had some 
insight.  There was no psychosis, delusions, or 
hallucination.  The diagnosis was PTSD, chronic, with a GAF 
of 60.  A review of the PTSD indicated that the frequency, 
duration and severity of symptoms were the same since the 
last examination.  As for social functioning, the veteran was 
functioning since his last examination and it seemed like he 
was doing reasonably well.  There was no impairment of 
thought process and the veteran was able to manage VA 
benefits.  

In a brief dated in October 2005, the veteran's 
representative contends the veteran had difficulties working, 
as evidenced by his frequent vacation days, and had 
deficiencies in maintaining family and work relationships.

On VA examination in January 2007, the examiner noted the 
veteran participated in weekly PTSD group therapy since 1996, 
however due to a truck accident in November 2006 he has not 
attended the sessions.  The veteran complained of sleep 
problems and nightmares about Vietnam, accompanied by panic 
and night sweats.  He reported suicidal ideation, intrusive 
thoughts about Vietnam, marital problems, history of temper 
problems, domestic violence, irritability, fearfulness, 
hypervigilance and avoidance of crowds.  The veteran had no 
friends and did not socialize.  The examiner noted the 
veteran's social functioning deteriorated since his last 
examination.  

Mental status examination shows the veteran was sloppily 
groomed with depressed mood and blunted affect.  There was no 
evidence of delusional thinking, however the veteran had 
paranoid thoughts and heard indistinct voices.  He denied 
visual hallucinations and had suicidal ideation without 
intent.  He had homicidal thoughts about his exwife's 
boyfriend, without plans.  The veteran was well oriented, his 
long-term memory was fair, short term memory was good.  
Attention, concentration and judgment were impaired.  Speech 
was logical and goal-directed and the veteran had panic 
attacks once or twice per week.  

The examiner was of the opinion that the veteran had severe 
social and occupational impairment and at the present time 
the veteran was unemployable due to his PTSD.  The diagnosis 
was severe PTSD with a GAF score of 45.  The examiner noted 
that the veteran's PTSD symptoms should improve when he 
resumes PTSD group therapy.  
Analysis

A rating greater than 50 percent prior to January 10, 2006

Prior to April 28, 1999, the medical evidence has not 
demonstrated that the veteran's service-connected PTSD 
warrants a rating in excess of 50 percent under the older and 
current rating criteria.  As for the older criteria, the 
evidence does not reflect severe impairment in the ability to 
obtain or retain employment or in the ability to establish 
and maintain effective relationships so as to support a 70 
percent rating.  While the veteran had suicidal thoughts, 
problems handling stress, sleep disorder and daily flash 
backs, he was employed by the city of Dallas and occasionally 
went to church.  On VA examinations in August 1995, August 
1996 and December 1996 his diagnoses ranged from mild to 
moderate PTSD, incapacity to work was mild to moderate and 
incapacity to socialize was  mild.  From August 1999 to 
December 1996, his GAF score ranged from 59 to 60, which is 
indicative of moderate difficulty in social, occupational, or 
school functioning.  Similarly, the medical evidence does not 
show occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking or mood due to such symptoms as obsessional rituals 
which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control and spatial disorientation.  On VA 
examination in December 1996, the veteran's PTSD was mild, 
there was no evidence of psychosis, delusions or 
hallucinations.  

From April 28, 1999, the evidence shows that a 70 percent 
rating for PTSD is warranted.  As for the older criteria, the 
evidence demonstrates severe impairment in the ability to 
obtain or retain employment or in the ability to establish 
and maintain effective relationships.  Although on VA 
examination in May 2004 the veteran had GAF score of 60 and 
socially appeared to be functioning reasonably well, the 
totality of the evidence suggest his PTSD was severe.   In 
April 1999, the veteran testified he could not relate to 
people and avoided socializing.  The medical evidence shows 
he became increasingly isolative, had problems at home and at 
work.  VA progress notes from June 2000 to April 2004 show a 
diagnosis of severe PTSD on multiple occasions.  In June 
1999, his GAF score was 50, which is indicative of serious 
impairment in social, occupational, or school functioning.

The medical evidence also shows the veteran was neatly 
groomed, oriented, had good memory and judgment and normal 
speech.  He did not exhibit psychosis, delusions or 
hallucination.  He stopped working in 2003 due to a hip 
disability.  As presented by the evidentiary picture, the 
veteran's psychiatric symptoms, in the Board's opinion, under 
the old criteria, cause not more than severe social and 
industrial inadaptability, and no medical opinion indicates 
total incapacity due to the service-connected PTSD such that 
a 100 schedular disability rating is in order.  Likewise, 
under the current criteria, the evidence does not show total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Accordingly, the Board concludes that a 70 percent schedular 
evaluation is warranted for PTSD from April 28, 1999.  

A rating greater than 70 percent from January 10, 2006

The evidence does not suggest that at rating greater than 70 
percent is warranted under the older or current Diagnostic 
Code 9411.  On VA examination in January 2007, the examiner 
noted the veteran's social functioning deteriorated; the 
veteran had paranoid thoughts; had homicidal thoughts about 
his exwife's boyfriend, without plans; attention, 
concentration and judgment were impaired.  On mental 
examination, however, the veteran was well oriented, his 
long-term memory was fair, short term memory was good, speech 
was logical and goal-directed and the veteran had panic 
attacks once or twice per week.  The examiner was of the 
opinion that the veteran had severe social and occupational 
impairment and was unemployable due to his PTSD.  The 
diagnosis was severe PTSD with a GAF score of 45, which 
indicates serious impairment in social, occupational, or 
school functioning.  As for the veteran's unemployability, he 
is receipt of TDIU, effective January 10, 2006.  

As presented by the evidence of record, the veteran's 
psychiatric symptoms, in the Board's opinion, under the old 
criteria, cause not more than severe social and industrial 
inadaptability, and there is no competent medical evidence of 
total incapacity due to the service-connected PTSD.  As for 
the current criteria, the evidence does not show total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Accordingly, the Board concludes that a rating higher than 70 
percent is not warranted for PTSD from January 10, 2006.  

For the above reasons, there is a preponderance of the 
evidence against the claim for a rating higher than 50 
percent prior to April 28, 1999, a rating not higher than 70 
percent from April 28, 1999 to January 10, 2006, and a rating 
higher 70 percent from January 10, 2006.  38 U.S.C.A. § 
5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the veteran's disability level and the 
level of disability is contemplated by the rating schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is necessary.

Hypertension

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

For a veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for hypertension, if the disability is manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for hypertension.  Service treatment 
record show the veteran's blood pressure ranged from 114/64 
to 118/72

VA treatment records show that in April 1986, the veteran's 
blood pressure was 184/100.  From April 1990 to November 1990 
the veteran's blood pressure was primarily in the range of 
110/71 to 149/98.  A VA medical record shows that in January 
1991, the veteran was treated for hypertension in the past 
and was not on medication.  VA medical records show that in 
June 1992, the veteran had a diagnosis of hypertension.  A VA 
progress notes shows that in June 1992, the veteran had a 3 
to 4-year history of hypertension.  

In a letter dated in July 1996, the veteran's private medical 
doctor stated the veteran's PTSD aggravated his hypertension.  
In August 1996, the same doctor indicated that the veteran's 
hypertension aggravated his PTSD.  

On VA examination in December 1996, the veteran reported he 
first found out he had hypertension in 1975 and was 
intermittently on medication.  The medical records show his 
blood pressure was usually around 170/100.  The examiner was 
of the opinion that hypertension was not caused by PTSD but 
was aggravated somewhat by PTSD.  In an addendum in June 
1997, the examiner clarified that hypertension was not 
aggravated by PTSD.  The examiner agreed with the VA PTSD 
examination in December 1996, which found no relation between 
the veteran's PTSD and his hypertension.  

In April 1999, the veteran testified he was treated for 
hypertension during service.  

On VA examination in April 2008, the veteran reported he was 
diagnosed with hypertension around the age of 30.  His 
diagnosis was essential hypertension, well controlled on 
medication.  The examiner noted that according to Cecil's 
Textbook of Essentials Medicine, 95 percent of hypertension 
is primary; and VA Normative Aging Studies did not find an 
elevation in blood pressure among veteran's with the highest 
PTSD scores.  He indicated while there have been many reports 
of associations between PTSD and elevated blood pressures, 
there has been no scientific evidence of a relationship.  
Hypertension is a very common disorder and has been 
associated with other disorders such as hyperlipidemia and 
gout.  The examiner concluded that it is less likely than not 
that the veteran's hypertension is related to his PTSD.  

Analysis

On the basis of the service treatment records, hypertension 
was not affirmatively shown to have been present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As the disability was not noted or observed during service as 
evidenced by the service treatment records and as there is 
otherwise no other evidence of the disability during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between hypertension and an established injury or 
disease of service origin.  

The medical evidence shows that the initial documentation of 
hypertension, is not earlier than 1988, which is well beyond 
the one-year presumptive period for manifestation of 
hypertension as a chronic disease under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Hypertension is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence of such condition therefore is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where as here, the questions are the diagnosis of 
hypertension, not capable of lay observation, and therefore 
medical in nature, and of medical causation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements that his current hypertension had onset 
during service or is related to any injury or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there is no such evidence favorable to the 
claim, the preponderance of the evidence is against the claim 
of service connection and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

On the question of secondary service connection, a private 
examiner in July 1996 indicated the veteran's PTSD aggravated 
his hypertension, however in August 1996 he concluded that 
the veteran's hypertension aggravated his PTSD.  A VA 
examiner in June 1997 concluded that the veteran's 
hypertension was not aggravated by PTSD.  In April 2008, the 
VA examiner concluded that it is less likely than not that 
the veteran's hypertension is related to his PTSD.  
Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable medical opinions because they are 
consistent, are based on a review of the record and the 
physicians explained that hypertension is naturally occurring 
disease, which 95 percent of the time is a primary 
disability.  Conversely, the private examiner did not review 
the file, did not provide a rationale, provided inconsistent 
opinions and ultimately concluded that it was the 
hypertension that aggravated the PTSD.  

In balancing the evidence and placing greater weight on the 
unfavorable opinions, the Board finds that the hypertension 
was not caused by or made worse by the service-connected PTSD 
under 38 C.F.R. § 3.310.

For the reasons articulated, there is a preponderance of the 
evidence against the claim of service connection for 
hypertension, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Prior to April 28, 1999, a schedular rating higher than 50 
percent for PTSD is not warranted.  

From April 28, 1999 a schedular rating of 70 percent for PTSD 
is warranted, subject to the law and regulation governing the 
award of monetary benefits.

From January 10, 2006, a schedular rating higher than 70 
percent for PTSD is not warranted.  

Service connection for hypertension, to include as secondary 
to the veteran's service-connected PTSD is denied.  




REMAND

In December 2005, the Board remanded the issue of whether new 
and material evidence was received to reopen a service 
connection claim for a back disorder.  The Board instructed 
that the veteran's medical records dated in 1975 be obtained 
from the VA medical facility in Dallas.  While attempts have 
been made to obtain these records and they continue to be 
outstanding.  As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

During the course of this appeal, the VCAA notice 
requirements have been further defined.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court determined that 
the VCAA requires VA to notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The Court also found 
that, in order to satisfy the legislative intent underlying 
the VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  



Accordingly, the case is REMANDED for the following actions:

1.  Ensure VCAA notice in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Kent v. Nicholson, 20 Vet. App. 
1 (2006).

2.  Contact the VA medical facility in 
Dallas, Texas and request the veteran's 
treatment records dated in 1975 for his 
back disorder.  If the records can not 
obtained it should be indicated in writing 
that efforts to obtain the records would 
be futile.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


